Case 2:18-cv-13568-SJM-EAS ECF No. 88, PageID.1220 Filed 12/22/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 WILLIAM G. SUTHERLAND,
                                           Case No. 2:18-cv-13568
             Plaintiff,
                                           HONORABLE STEPHEN J. MURPHY, III
 v.

 PAT WARREN, et al.,

             Defendants.
                                 /

  ORDER ADOPTING REPORT AND RECOMMENDATION [84], AND
DENYING PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION [74]

      Plaintiff William Sutherland is a pro se prisoner who has alleged various

constitutional violations by Corizon Health, Inc., its employees, and employees of the

Michigan Department of Corrections. ECF 15. The Court referred the matter to

Magistrate Judge Elizabeth Stafford, and the parties filed several motions. At issue

is Plaintiff's most recent motion for a preliminary injunction. ECF 74. The magistrate

judge issued a Report and Recommendation ("Report") and suggested the Court deny

Plaintiff's motion. ECF 84. Federal Rule of Civil Procedure 72(b) governs review of a

magistrate judge's report and recommendation. De novo review of the magistrate

judge's findings is required only if the parties "serve and file specific written

objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2).

Because neither party filed objections, de novo review of the Report's conclusions is

not required. After reviewing the record, the Court finds that the magistrate judge's
Case 2:18-cv-13568-SJM-EAS ECF No. 88, PageID.1221 Filed 12/22/20 Page 2 of 2




conclusions are factually based and legally sound. The Court will therefore adopt the

Report's findings and deny Plaintiff's motion for preliminary injunction.

      Also pending is Plaintiff's motion to extend time to respond. ECF 75. But

Plaintiff did not specify the pleading to which he needs to respond. And the only

pending motions on the docket were filed after Plaintiff filed the motion for extension.

The Court will therefore deny the motion as moot.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [84] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Preliminary

Injunction [74] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Extension of Time to

File a Response [75] is DENIED as moot.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: December 22, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 22, 2020, by electronic and/or ordinary mail.


                                               s/David P. Parker
                                               Case Manager
